

116 HRES 1132 IH: Expressing support for the designation of September 2020 as “Peace Month” and calling on Congress to take action to promote peace.
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1132IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of September 2020 as Peace Month and calling on Congress to take action to promote peace.Whereas the United Nations designated September 21 International Day of Peace—otherwise known as Peace Day;Whereas the United Nations General Assembly declared Peace Day as a day devoted to commemorating and strengthening the ideals of peace, both within and among all nations and peoples;Whereas all United Nations member states, organizations, regional and nongovernmental organizations, and individuals are encouraged to celebrate and recognize global peace efforts on Peace Day;Whereas Peace Day represents shared hopes of an end to conflict in all forms;Whereas the United Nations calls for a 24-hour global cease fire on Peace Day;Whereas this year’s Peace Day theme is Shaping Peace Together;Whereas 2018 marked the 70th anniversary of the Universal Declaration of Human Rights, a milestone development in contemporary human history promoting peace and well-being worldwide;Whereas violent conflicts could cost upwards of $13.6 trillion per year globally;Whereas conflict prevention measures could save between $5 billion to $70 billion per year on average;Whereas there is almost no interstate war;Whereas the absolute number of war deaths has been declining since 1945;Whereas global peace promotion efforts improve the lives of Americans and all peoples;Whereas the United States has a long history of promoting peace and human rights at home and abroad; andWhereas September would be an appropriate month to designate as Peace Month: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Peace Month; and(2)calls on Congress to promote peace, both at home and abroad.